     Case 5:21-cv-00320 Document 63 Filed 08/31/21 Page 1 of 1 PageID #: 1938




                       UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       AT BECKLEY


BELLWOOD CORP., et al.,

              Plaintiffs,

v.                                                 CIVIL ACTION NO. 5:21-cv-00320

CARTER BANK & TRUST, et al.,

              Defendants.

                                           ORDER

              Pending is Defendant’s Motion to Continue July 1 Initial Scheduling Order [Doc.

59]. Therein, Defendants request a continuance of the deadlines generally, pending the Court’s

ruling on the Rule 12(b) motions. Upon review of the motion and without objection from the

Plaintiffs, the Court GRANTS the motion [Doc. 59]. The Court ORDERS the initial scheduling

Order [Doc. 41] suspended pending further Order of the Court.

              The Clerk is directed to send a copy of this Order to counsel of record and to any

unrepresented party.

                                                   ENTERED: August 31, 2021
